       Case 6:19-cv-01325-DDC-KGG Document 1 Filed 12/03/19 Page 1 of 10




                             TINITED STATES DISTRICT COURT
                                   DISTRICT OF KANSAS


LTNITED STATES OF       AMERICA,               )
                                               )
                       Plaintiff,              )
                                               )
               v.                              )        Case No. 19-01325
                                               )
DEF. NO. 1: $5,000.00 in   UNITED              )
STATES CURRENCY, More or      Less;            )
                                               )
DEF. NO. 2: $4,000.00 in   UNITED              )
STATES CIIRRENCY, More or     Less;            )
                                               )
                       Defendants.             )
                                               )


                         COMPLAINT FOR FORFEITURE IN REM

        Plaintiff, United States of America, by and through its attomeys, Stephen R. McAllister,

United States Attomey for the District of Kansas, and Aniette Gumey, Assistant United States

Attomey, brings this complaint and alleges as follows in accordance with Supplemental Rule

G(2) ofthe Federal Rules of Civil Procedure:

                                 NATURE OF THE ACTION

        1.     This is an action to forfeit and condemn to the use and benefit ofthe United States

of America the following property: Def. No.    l:   $5,000.00 in United States currency, more or less

and Def. No. 2: $4,000.00 in United States currency, more or less for violations of 21 U.S.C. S

841.
      Case 6:19-cv-01325-DDC-KGG Document 1 Filed 12/03/19 Page 2 of 10




                                   THE DEF'ENDANTS IN REM

       2.       Defendant No. I consists of approximately $5,000.00 in United States currency,

which was recovered from a Priority Mail parcel bearing tracking number

9505513477069212248590, mailed from Wichita, Kansas on July 31,2019, addressed to Joe

Grumbine, xxxxx Hammack Ave, Perris CA92570.

       3.       Defendant No. 2 consists of approximately $4,000 in United States currency

which was recovered from Express Mail parcel bearing tracking number E8357285158US,

mailed from Haysville, Kansas on July 17, 2019, addressed to Joe Grumbine, xxxxx Hammack

Ave, Perris CA92570.

       4.       The defendants are currently in the custody ofthe United States Postal lnspection

Service.

                                   JURISDICTION AND VENUE

       5.       Plaintiff brings this action in rem in its own right to forfeit and condemn the

defendants. This Court    has   jr.uisdiction over an action commenced by the United States under

28 U.S.C. S 1345, and over an action for forfeiture under 28 U.S.C. S 1355.

           6.   This Court has in rem juisdiction over the defendant property under 28 U.S'C.

1355(b). Upon filing this complaint, the plaintiff requests that the Court issue an arrest warrant

in rcm pvrerant to Supplemental Rule G(3)(b), which the plaintiff will execute upon the ploperty

pursuant to 28 U.S.C. S 1355(d) and Supplemental Rule G(3Xc).

           7.   Venue is proper in this district pursuant to 28 U.S.C. S 1355(bX1)' because acts or

omissions giving rise to the forfeiture occurred in this district and/or pursuant to 28

U.S.C. S 1395, because the defendants are located in this district'
         Case 6:19-cv-01325-DDC-KGG Document 1 Filed 12/03/19 Page 3 of 10




                                    BASIS F'OR FORFEITURE

         8.      The defendants are subject to forfeiture pursuant to 21 U.S.C. $ 881(a)(6) because

they constitute 1) money, negotiable instruments, securities and other things of value fumished

or intended to be fumished in exchange for a controlled substance in violation of the Controlled

Substances Act; and/or 2) proceeds traceable to such an exchange; and/or 3) money, negotiable

instruments, and securities used or intended to be used to facilitate a violation ofthe Controlled

Substances Act.

         9.      Supplemental Rule G(2)(f) requires this complaint to state sufficiently detailed

facts to support a reasonable belief that the govemment   will   be able to meet its burden   ofproofat

trial.   Such facts and circumstances supporting the seizure and forfeiture   ofthe defendants    are


contained in Exhibit A which is attached hereto and incorporated by reference.

                                       CLAIM FOR RELIEF

         WHEREFORE, the plaintiff requests that the Court issue a warrant for the arrest of the

defendants; that notice of this action be given to all persons who reasonably appear to be

potential claimants of interests in the defendants; that the defendants be forfeited and condemned

to the United States of America; that the plaintiff be awarded its costs and disbursements in this

action; and for such other and further reliefas this Court deems proper andjust.

         The United States herebv requests that trial of the above entitled matter be held in the

Citv of Wichita. Kansas.

                                                       Respectfu   lly submitted,

                                                       STEPHEN R. MCALLISTER
                                                       United States Attomey
Case 6:19-cv-01325-DDC-KGG Document 1 Filed 12/03/19 Page 4 of 10




                                              GURNEY. #11602

                                   1200 Epic Center, 301 N. Main
                                   Wichita, Kansas 67202
                                   (316) 269-6481
                                   Fax (316) 269-6484
                                   Annette. gumey@usdoj. gov
      Case 6:19-cv-01325-DDC-KGG Document 1 Filed 12/03/19 Page 5 of 10




                                       DECLARATION

       I, Paul B. Shade, am a Postal Tnspector with the United States Postal Lrspection Service

in the District of Kansas.

       I have read the contents ofthe foregoing Complaint for Forfeiture and the exhibit thereto,

and the statements contained therein are true to the best of my knowledge and belief.

       I declare under penalty ofperjury that the foregoing is true and correct.

       Executed on this lst day ofDecember,20l9.



                                                     4-r4.4-L
                                                     Paul B. Shade
                                                     Postal Inspector
                                                     United States Postal Inspection Service
        Case 6:19-cv-01325-DDC-KGG Document 1 Filed 12/03/19 Page 6 of 10




               AFFIDAVIT IN SUPPORT OF A COMPLAINT FOR FORFEITURE

I, Paul Shade, being first duly swom, depose and state:

   1.   Your Affiant has been employed as a United States Postal lnspector for the United States

        Postal Inspection Service since July, 2004. My duties include investigation of violations

        of the Controlled Substance Act, Title   2l ofthe United   States Code and the forfeitures

        thereto.

   2.   The information contained in this affrdavit is known to your Affiant through personal

        direct knowledge, and /or through a review ofofficial reports prepared by other law

        enforcement personnel. This affidavit is submitted in support ofa complaint for

        forfeiture.

   3.   On July 17, 2019, while at the Postal Service's Processing and Distribution Center,

        located at 7117 W. Harry St, Wichita, Kansas 67276,I observed an Express Mail parcel,

        bearing tracking number "EE3 5728515 8US," addressed to "Joe Grumbine, xxxxx

        Hammack Ave, Perris CA 92570" with a retum address of "Sarah Storment, xxx Steams,

        Haysville, KS 67060" was mailed on July 17,2019 from Haysville, KS Post Office

        67060. Further, this parcel weighed approximately 8 ounces and bore       $3 1 .05   in postage

        (Parcel A). lnvestigation revealed that the $31.05 in postage was paid for with cash.

        I queried Parcel A's listed retum address information (Sarah Storment, xxx Steams,

        Haysville, KS 67060) in the CLEAR Law Enforcement Database as well as the US Postal

         Service Address Management System. Storment was not identified as being associated to

        the address.

   5.   I queried the Parcel A's listed addressee information (Joe Grumbine, xxxxx Hammack

         Ave, Perris CA 92570) in the TLO Law Enforcement Database utilized by the Police
  Case 6:19-cv-01325-DDC-KGG Document 1 Filed 12/03/19 Page 7 of 10




     Department and the CLEAR Law Enforcement Database. Grumbine was identified as

     being associated to the address.

6.   On July   17   ,2019 at approximately 7:42 pm I contacted the recipient listed on (Parcel A)

     Express Mail parcel, bearing tracking number "EE357285158US," Joe Grumbine. He

     was contacted via phone number of 951-436-xxxx. After identifuing myself as a United

     States Postal Inspector,   I asked Grumbine if he was expecting any packages from the

     Haysville, Kansas area, and he said that he was not expecting any packages ffom

     Haysville, KS or anyone in Kansas. Grumbine consented to a search of the package since

     he was not expecting any packages.

7.   Parcel A was opened and contained $4,000.00 in U.S. currency concealed inside a

     magazine where      it was wrapped in paper and inside   a   plastic Ziploc bag.

8.   Later, a certified drug detection canine alerted to the odor of controlled substances

     emitting from the currency that was inside Parcel A.

9.   On JuJy 24,2019, while examining outgoing mail parcels at the US Postal Service

     Processing     & Distribution Center, located at7117 W. Harry St, Wichita, Kansas, I

     observed a Subject Parcel, identified as Priority   Mail ""9505514494229201249142,"

     addressed to "Sarah Case, xxx Steams Ave, Haysville, KS 67060" with a retum address

     of "David Williams, xxxxx State Hwy, Penis, CA 92570" was mailed on July 20,2019

     from Perris, CA Post Office 92570. Further, this parcel weighed approximately 4 pounds

     5.2 ounces and bore $19.95 in postage (Parcel     B). Investigation     revealed that the $19'95

     in postage was paid for with cash.

10. Later, a certified drug detection canine alerted to the odor ofcontrolled substances

     emittins from Parcel B.
     Case 6:19-cv-01325-DDC-KGG Document 1 Filed 12/03/19 Page 8 of 10




11. On July 24, 2019 a federal search wanant was obtained and executed upon Parcel B.

      Parcel B contained 3.7 pounds        ofa   green leafy substance, which field tested positive   for

      marijuana.

12. On August        2,2019,I was notified of     a suspicious parcel destined for Joe Grumbine,

      xxxxx Hammack Ave, Perris, CA92570 from Haysville, Kansas which was affiliated

      with   a   prior cash seizure of $4000. I contacted the Penis Califomia Post Office and had

      them route the parcel to my office in Overland Park Kansas.

13. On August 8,2019, the parcel arrived at my offrce and was identified as an            Priority Mail

      parcel, bearing tracking number "9505513477069212248590," addressed to "Joe

      Grumbine, xxxxx Hammack Ave, Perris CA92570" with a retum address of "Mary

      Blum, xxx Spring, Haysville, KS 67060", it was mailed on July 31, 2019, from Wichita,

      KS Post Offrce 67217. Ftrther, this parcel weighed approximately 8 ounces and bore

      $7.90 in postage (Parcel C). Investigation revealed that the $7.90 in postage was paid for

      with cash.

14.   I queried the Parcel C's listed retum address information (Mary Blum, xxx Spring,

      Haysville, KS 67060) in the CLEAR Law Enforcement Database as well as the US Postal

      Service Address Management System. Blum was identified as being associated to the

      address.

1   5. On 8/8/19 I received information that "Sara" had called in to check on the package she

      had mailed and left a phone number of         3   16-409-xxxx. I called the number and after

      identifying myself     as a   United States Postal lnspector I asked Sara what package she was

      referencing and she identified "9505513477069212248590," addressed to "Joe

      Grumbine, xxxxx Hammack Ave, Penis CA92570" with a retum address of "Mary
  Case 6:19-cv-01325-DDC-KGG Document 1 Filed 12/03/19 Page 9 of 10




      Blum, xxx Spring, Haysville, KS 67060." Sara explained that she was Sara Storment and

      that I had previously taken her $4000 from her that she had mailed to Joe Grumbine a

      few weeks prior, so this time she used the retum address of Mary Blum, xxx Spring,

      Haysville, KS 67060 as this is her mother's information.

16.   I asked why she used her mother's address and she said '1o keep the post offrce from

      seizing it." She was asked what the contents ofthis parcel were ald she stated         it

      contained $5000 cash which was sent to pay for CBD products. She consented to open

      the package. I asked   if   she has used any marijuana in the course ofbusiness related her

      CBD production and she said "never, we only use hemp," I then asked her why a parcel

      containing marijuana would have been seized that was destined for her address with her

      name on   it and she said that   she   didn't know anything about that. She then said that I

      would be hearing from her attomey and hung up.

17. Parcel C was opened and contained $5000.00 U.S.             curency concealed inside aluminum

      foil.

18. Later, a certified drug detection canine alerted to the odor        ofcontrolled substances

      emitting from the currency contained inside Parcel C.

19. Based on the information set out above,         Affiant   has probable cause to believe that the


      $4,000 and $5,000.00 seized by USPIS constitutes money or other things ofvalue

      fumished or intended to be fumished in exchange for a controlled substance, or proceeds

      traceable to such an exchange, or were used or intended to be used to facilitate one or

      more violations of Title 21, U.S.C. $ 841 et.seq. Accordingly, the property is subject to

      forfeiture pursuant to Title 21, U.S.C. $ 881.
Case 6:19-cv-01325-DDC-KGG Document 1 Filed 12/03/19 Page 10 of 10




                                                      /l-r t
                                                     ,/'/    -a l/
                                                   ft,/16dnzL
                                                   Paul Shade
                                                   Postal Inspector



  Swom to and subscribed before me         this{^-J'day ofDecember,   2019.




           MICHELLE R. KELLOGG                       OTARY PUBLIC
          Notary PublE . StalP ol,Kansas
          ApDr. Expiros   tl/J /JZ
